DETAILED ACTION
Papers filed on 08/20/21 and 09/07/21 have been received.   Claims 1-20 are present for examination.
The Information Disclosure Statements have been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 12 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S. Patent 8,711,634 issued to Futatsuyama et al., hereinafter as “Futatsuyama”.
Regarding claim 8, Futatsuyama teaches a memory device (fig. 1), comprising: a memory cell array ( 1 in fig. 2) comprising a plurality of pages (2Page in fig. 2), wherein each of the pages comprises a plurality of memory cells (MC); and a pass voltage change circuit (the circuit generates Vread, Vread1, Vread2 in fig. 9) changes a pass voltage supplied to pages connected to unselected word lines based on a degradation level of memory cells included in a page connected to a selected word line (col. 10, Il. 31-50), wherein the pages connected to the unselected word lines and the page connected to the selected word line are included in the plurality of pages (see figs. 8 and 9), wherein the pass voltage change circuit provides the pass voltage having been changed to at least one page from among the pages connected to the unselected word lines. (WL_N+3 changes from Vread in fig. 8 to Vread11 in fig. 9).
Regarding claim 12, Futatsuyama teaches the memory device of claim 14, wherein the pass voltage change circuit provides the pass voltage having been changed to all of the pages connected to the unselected word lines. (Vread to unselected word lines have been changed to Vread1, Vread2 in fig. 10).
Regarding claim 13, Futatsuyama teaches the memory device of claim 14, wherein the pass voltage change circuit provides the pass voltage having been changed to pages disposed adjacent to the page connected to the selected word line (WL_N in fig. 5), wherein the pages disposed adjacent to the page connected to the selected word line are included in the unselected word lines. (fig. 5 shows adjacent pages WL_N+1 and WL_N-1 having been changed to Vread21 and Vread2).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 and 8-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 and 14-20 of prior U.S. Patent No. 11,127,472. This is a statutory double patenting rejection. 
Regarding claim 1, Patent ‘472 recites a memory device, comprising:  a voltage generator that provides a read voltage to a selected word line and provides a pass voltage to a plurality of unselected word lines, wherein the selected word line and the unselected word lines are connected to a plurality of memory cells (col. 14, lines 18-22); a dummy voltage supply unit that provides a dummy voltage to the selected word line before the read voltage is provided to the selected word line (col. 14, lines 23-25); a degradation level detection circuit that detects a degradation level of memory cells connected to the selected word line based on data of memory cells that receive the dummy voltage, wherein the memory cells connected to the selected word line and the memory cells that receive the dummy voltage are included in the plurality of memory cells (col. 14, lines 26-32); and a pass voltage change circuit that changes the pass voltage provided to the unselected word lines based on the degradation level (col. 14, lines 33-35).  
Regarding claim 2, Patent ‘472 recites the memory device of claim 1, wherein the dummy voltage supply unit provides the dummy voltage a plurality of times before a read operation of each of a plurality of bit pages of a single page (col. 14, lines 36-39). 
Regarding claim 3, Patent ‘472 recites the memory device of claim 1, wherein the dummy voltage supply unit provides the dummy voltage before a read operation of a single page (col. 14, lines 40-42).  
Regarding claim 4, Patent ‘472 recites the memory device of claim 1, wherein the degradation level detection circuit determines a change of a threshold voltage of the memory cells that receive the dummy voltage by counting at least one of ON cells and OFF cells corresponding to the dummy voltage based on the data of the memory cells that receive the dummy voltage (col. 14, lines 43-48).  
Regarding claim 5, Patent ‘472 recites the memory device of claim 1, wherein the degradation level detection circuit detects the degradation level based on a change of a threshold voltage of the memory cells that receive the dummy voltage (col. 14, lines 49-52).  
Regarding claim 6, Patent ‘472 recites the memory device of claim 4, wherein the pass voltage change circuit reduces the pass voltage in response to the change of the threshold voltage (col. 14, lines 53-55).  
Regarding claim 7, Patent ‘472 recites the memory device of claim 1, wherein the pass voltage change circuit provides the pass voltage having been changed in a time section in which the read voltage is applied (col. 14, lines 56-59).  
Regarding claim 8, Patent ‘472 recites a memory device, comprising: a memory cell array comprising: a plurality of pages, wherein each of the pages comprises a plurality of memory cells; and a pass voltage changing circuit that changes a pass voltage supplied to pages connected to unselected word lines based on a degradation level of memory cells included in a page connected to a selected word line, wherein the pages connected to the unselected word lines and the page connected to the selected word line are included in the plurality of pages, wherein the pass voltage changing circuit provides the pass voltage having been changed to at least one page from among the pages connected to the unselected word lines (See claim 14 of Patent ‘472).
Regarding claim 9, Patent ‘472 recites the memory device of claim 8, wherein the pass voltage changing circuit provides the pass voltage having been changed to at least one page in which a read operation is completed, wherein the at least one page in which the read operation is completed is included in the pages connected to the unselected word lines (See claim 15 of Patent ‘472).
Regarding claim 10, Patent ‘472 recites the memory device of claim 9, wherein the at least one page that receives the pass voltage having been changed is disposed on a side based on the selected word line (See claim 16 of Patent ‘472).
Regarding claim 11, Patent ‘472 recites the memory device of claim 10, wherein the pass voltage is received by a plurality of pages, the pages that receive the pass voltage are sequentially disposed, and the read operation is performed in an arrangement direction of the sequentially disposed pages (See claim 17 of Patent ‘472).
Regarding claim 12, Patent ‘472 recites the memory device of claim 8, wherein the pass voltage changing circuit provides the pass voltage having been changed to all of the pages connected to the unselected word lines (See claim 18 of Patent ‘472).
Regarding claim 13, Patent ‘472 recites the memory device of claim 8, wherein the pass voltage changing circuit provides the pass voltage having been changed to pages disposed adjacent to the page connected to the selected word line, wherein the pages disposed adjacent to the page connected to the selected word line are included in the unselected word lines (See claim 19 of Patent ‘472).
Regarding claim 14, Patent ‘472 recites the memory device of claim 8, wherein the degradation level is provided by a memory controller that communicates with the memory device (See claim 20 of Patent ‘472).
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a memory device, comprising: a memory cell region including a first metal pad; a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad; a memory cell array in the memory cell region including a plurality of pages, wherein each of the pages comprises a plurality of memory cells; a voltage generator in the peripheral circuit region that provides a read voltage to a selected word line and provides a pass voltage to a plurality of unselected word lines, wherein the selected word line and the unselected word lines are connected to a plurality of memory cells; and a degradation level detection circuit in the peripheral circuit region that detects a degradation level of memory cells connected to the selected word line based on data of memory cells that receive the read voltage, wherein the memory cells connected to the selected word line and the memory cells that receive the read voltage are included in the plurality of memory cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/19/22

/SON L MAI/Primary Examiner, Art Unit 2827